                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT ,OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:20-CV-470-BO


HARI HARA PRASAD NALLAP ATY;   )
UTS HOLDINGS, LLC; and WSTH    )
HOLDINGS, LLC,                 )
                               )
                Plaintiffs,    )
                               )
    V.                         )                                       ORDER
                               )
VAMSI MOHAN NALLAP ATI;        )
NALLAPATI PROPERTIES LLC; VINAY)
BHARADWAJ; and ROHIT GANGWAL, )
                               )
                Defendants.    )



       This cause comes before the Court on a motion to dismiss filed by defendants V amsi

Nallapati and Nallapati Properties [DE 17]. As an amended complaint has been filed, [DE 45], the

motion to dismiss the original complaint is appropriately DENIED AS MOOT. See Fawzy v.

Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (amended complaint "renders original

complaint of no effect.") (internal quotation and citation omitted).




SO ORDERED, this ~day of August, 2021.




                                              ~¥
                                              TERRENCE W. BOYLE
                                              UNITED STATES DISTRICT WDGE




         Case 5:20-cv-00470-BO Document 79 Filed 08/26/21 Page 1 of 1
